Citation Nr: 0010635	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-28 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to an increased evaluation for mitral valve 
prolapse, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to March 
1987, and from December 1990 to May 1991; he has also served, 
in the reserves, for short periods of active-duty-for-
training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are silent for treatment or 
diagnosis referable to a right shoulder disorder, disability 
or injury.

2.  The earliest medical evidence of a right shoulder 
disorder was a notation of complaint of pain with no history 
of trauma in a January 1993 private medical treatment record.  

3.  There is no objective medical evidence of record which 
links the appellant's currently diagnosed tendonitis or other 
right shoulder disorder to service.

4.  The veteran's mitral valve prolapse prior to and from 
January 12, 1998, has been and is currently asymptomatic, 
except for subjective complaint of intermittent chest pain.

5.  The veteran's lumbar strain is currently manifested by 
subjective complaint of recurrent intermittent low back pain, 
and objectively by normal full range-of-motion, with no 
evidence of neurological deficit, no objective evidence of 
pain on motion, and normal x-ray.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The schedular criteria for an increased rating for a 
mitral valve prolapse for the period prior to January 12, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7000 (1997).

3.  The schedular criteria for an increased rating for a 
mitral valve prolapse for the period from and after January 
12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (1997 and 1999).

4.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for residuals of right shoulder injury

Under 38 U.S.C.A. §§ 1110 and 1131 compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service. In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet. App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995)(citations omitted).  The Board 
finds that this requirement has not been satisfied for the 
appellant's claim for service connection for a right shoulder 
disorder, claimed as residuals of an in-service injury.

The veteran's service medical records from his first and 
second period of active duty service as well as the service 
medical records dated thereafter do not show any complaint, 
treatment, or diagnosis referable to tendonitis of the right 
shoulder or other right shoulder disorder, disability or 
injury.  

Private medical records indicate that the veteran first 
complained of right shoulder pain in January 1993; he also 
gave a history of no trauma.  

A VA medical records, dated March 1993, indicated that the 
veteran was seen in the emergency room with complaint of 
right shoulder pain which he claimed was due to a re-injury 
one week earlier while lifting a patient.  He claimed that he 
first injured the shoulder in 1991 while on active duty.  He 
was examined in the VA orthopedic clinic where right shoulder 
instability was noted.  On x-ray, the right shoulder was 
essentially normal.

VA examination report dated November 1993 indicated that no 
right shoulder disability was found.  VA outpatient records 
show that the veteran was again treated in the emergency room 
for right shoulder pain, with no history of injury, in May 
1994 and December 1994.  VA examination report dated July 
1995 indicated a current diagnosis of tendonitis, right 
shoulder.  However, review of these records revealed no 
clinical evidence or medical opinion of a link between the 
veteran's current right shoulder disorder, diagnosed as 
tendonitis, and his active duty service.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current right 
shoulder disorder began in service or that there is a link 
between his current disability, diagnosed as tendonitis of 
the right shoulder, and his period of service, this claim 
must be deemed not well grounded and therefore denied.  As 
noted above, the service medical records are silent as to a 
right shoulder disorder, disability, or injury.  Also, there 
is no medical evidence that links his post-service diagnosis 
of tendonitis of the right shoulder to service.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a right shoulder 
disorder, claimed as residuals of inservice injury.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, --- U.S. ---, 118 S.Ct. 
2348, 141 L.Ed.2d 718 (1998) (mem.).  Although where a claim 
is not well grounded VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in the statement of the case and 
supplemental statement of the case which informed the 
appellant that the reason his claim for a right shoulder 
disorder had been denied was that there was no evidence of 
incurrence in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


II.  Increased evaluations for MVP and lumbar strain

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20 (1999).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

A grant of a higher rating which is less that the maximum 
rating available does not abrogate the pending appeal in an 
increased rating case.  AB v. Brown, 6 Vet. App. 35 (1993); 
and Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Mitral valve prolapse (MVP)

By rating decision dated June 1987, the veteran was granted 
service connection for MVP and assigned a 10 percent 
evaluation.  The rating was reduced to noncompensable (0 
percent) by a June 1989 rating action which was confirmed by 
an April 1990 Board decision.  

Private medical records from the Arkansas Heart Clinic, 
indicate that the veteran was seen in July 1993 for 
evaluation of complaints of chest pain.  His blood pressure 
was 120/64 and pulse was 72.  The heart had regular rate and 
rhythm without murmur, gallop or rub.  Extremities had no 
edema.  The ECG showed sinus bradycardia but otherwise was 
normal.  Treadmill stress test was done without chest pain or 
ECG changes.  The diagnostic impression was "[n]on-cardiac 
chest pain."

Report of VA examination conducted in March 1994 noted that 
the veteran's only complaint was of "dull aching pains at 
times" and fatigue.  He did not complain of palpitations, 
orthopnea, or paroxysmal nocturnal dyspnea.  Clinically, the 
heart was not enlarged.  The rhythm  was regular.  There was 
a barely discernible Grade 1/6 systolic murmur heard.  No 
click, thrill or rub was discernable.  The diagnosis was 
minimal MVP.  

The veteran's VA Gulf War examination report dated June 1994 
noted a diagnosis of MVP.  An ECG noted marked sinus 
bradycardia with nonspecific intraventricular conduction 
delay.  

Report of VA examination conducted in February 1998, 
indicated that the veteran's blood pressure was 144/88 and 
pulse was 96.  The veteran complained of intermittent chest 
pain, usually coming on in the late afternoon or sometimes at 
night.  This was described as a dull anterior chest pain.  He 
denied ever experiencing an elevation of his blood pressure.  
He reported that he had underwent cardiac catheterization at 
a private hospital in 1996 at which time he was told that he 
did not have actual coronary artery disease.  The veteran 
noted that he had been treated for complaint of chest pain at 
various times but a definite diagnosis had never been make.  
The last time he had experienced this anterior chest pain was 
in 1996.  On examination, the heart was not enlarged, and 
heart sounds were regular, of good quality, with no murmurs 
heard.  Chest x-ray was normal.  He also had a normal ECG 
with normal sinus rhythm; it was noted that when compared 
with ECG of June 1994, the vent. Rate had increased by 31 
BPM.  The final diagnostic impression was "heart disease - 
no diagnosis".

ANALYSIS

The veteran's service-connected mitral valve prolapse was 
evaluated by analogous application to DC 7000 (Rheumatic 
heart disease).  While the veteran's claim was on appeal, 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
were changed.  Specifically, on December 11, 1997, VA 
published a final rule, effective January 12, 1998, to amend 
the section of the Rating Schedule dealing with 
cardiovascular disabilities. See 62 Fed. Reg. 65,207.

The Board notes that the current rating criteria are codified 
at 38 C.F.R. § 4.104, DC 7000 (1999); the previous criteria 
were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  The 
revision incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs) at which cardiac symptoms develop.  METs 
are measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 62 Fed. Reg. at 65,211; see also 
38 C.F.R. § 4.104, Note 2 (1999).

A 10 percent rating is currently in effect for the veteran's 
service-connected residuals of mitral valve prolapse under 38 
C.F.R. § 4.104, DC 7000.  In accordance with the revised 
criteria for DC 7000, a 10 percent rating is warranted where 
a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required. A 30 percent 
rating is warranted where there is a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, DC 7000 (1999).

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, DC 7000 (1997).

The Board's analysis in an increased-rating claim where VA 
has issued an amendment to the pertinent rating schedule 
while the claim was pending must be as follows.  The Board 
must apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  To rate the disability for periods from 
and after the effective date of the regulatory change, the 
Board should apply the version most favorable to the veteran.  
This may require the Board to apply each version of the 
regulation to the facts of the case, unless it is clear from 
the face of both versions of the regulation that the change 
is more favorable.  See VA O.G.C. Prec. Op. No.3-2000 (April 
10, 2000).

In this particular instance, during the most recent VA 
examination in February 1998, the veteran's heart was 
reported to manifest normal sinus rhythm with a normal ECG.  
The veteran's only complaint was of intermittent chest pain, 
the last time he had anterior chest pain was in 1996.  Chest 
x-ray was normal.  There was no clinical evidence of a mitral 
valve prolapse.  The examiner's impression was no diagnosis 
of heart disease.  Clinically, the findings were the same as 
those made by the private heart clinic in 1993 when the 
veteran was afforded a treadmill stress test which was 
completely normal.  In view of these findings, the Board 
finds that in the period prior to January 12, 1998, the 
veteran has displayed no cardiac symptomatology to warrant an 
increased, greater than 10 percent, rating under the 
regulatory criteria then in effect.  See 38 C.F.R. § 4.104, 
DC 7000 (1997).  Furthermore, the Board finds that in the 
period from and after January 12, 1998, the veteran has 
displayed no cardiac symptomatology to warrant a higher 
rating than the currently assigned 10 percent evaluation, 
under either the former or current regulatory criteria.  See 
38 C.F.R. § 4.104, DC 7000 (1997) and 38 C.F.R. § 4.104, DC 
7000 (1999).  Thus, the veteran's claim is denied.

Lumbar strain

The Board in a July 1992 decision determined that service 
connection was warranted for a lumbar strain.  Subsequently, 
in a September 1992 rating decision, the RO implemented the 
Board's decision and awarded service connection for lumbar 
strain, rated as 10 percent disabling under the rating 
criteria of Diagnostic Code 5295.

Report of VA neurology examination conducted in November 
1993, noted diagnosis of lumbar strain with no neurological 
deficits.  A VA orthopedic examination report, also dated 
November 1993, noted diagnosis of lumbar strain with normal 
bone structure.  

Report of VA medical examination conducted in February 1998, 
indicated that the veteran had worked as a mail handler for 
the Postal Service for the past 10 years.  He claimed to have 
lost about six weeks from work in 1997 primarily due to 
sinusitis and "heart trouble"; in 1998, he lost four days of 
work due to illness.  He complained of some low back pain 
daily for which he took Motrin and Methocarbamol 2 to 4 times 
a day.  Physical examination of the lumbar spine in the 
standing position revealed normal curvature.  Flexion was to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilateral, and rotation to 25 degrees bilateral.  He 
walked on heels and toes without difficulty.  He rose from 
the examining table without difficulty.  Straight leg raising 
was normal.  Sensory and reflexes were normal and equal.  X-
ray of the lumbar spine was normal.  The diagnostic 
impression was lumbar back strain.

Report of VA neurological examination conducted in February 
1998, indicated compliant of low back pain.  HE currently 
took Motrin and Flexeril for this pain.  The veteran admitted 
his pain was worse when he was forced to do heavy lifting at 
work; over the past year he has had a different job which 
required lighter lifting.  He denied any limitation on his 
walking.  He did not describe radicular pain or paresthesias 
in the lower extremities.  Physical examination of the lumbar 
spine revealed no significant muscle spasm or tenderness to 
palpation.  There was full range of motion of the lumbosacral 
spine with flexion of 75 degrees, extension of 30 degrees, 
and left and right lateral flexion of 30 degrees.  Straight 
leg raising was negative bilaterally.  Motor and sensory 
examination was normal.  Reflexes were normal bilaterally.  
The diagnostic impression was: chronic lumbosacral strain, 
with a full range of motion and no evidence of neurological 
deficit at this time.

ANALYSIS

The VA Schedule for Rating Disabilities provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating where there are muscle spasm 
on extreme forward bending, loss of lateral spine motion.  A 
40 percent rating is provided for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5295 (1999).

While the appellant complained of some pain in the low back 
daily on VA examination in February 1998, he also indicated 
that it had improved since he had changed duties at work a 
year earlier to decrease the amount of lifting he did.  
Furthermore, clinical findings at both VA examinations 
conducted in February 1998, were negative for postural 
abnormalities, fixed deformity, paravertebral tenderness, and 
muscle spasms.  The range of motion was described as "full" 
by both examiners.  The neurological examiner indicated that 
there was no evidence of neurological involvement.  An x-ray 
study of the lumbosacral spine was interpreted as normal.  
The diagnosis was chronic lumbosacral strain.

In view of the above clinical findings, and with 
consideration of 38 C.F.R. § 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Board finds that the appellant 
does not meet the rating criteria for a disability evaluation 
in excess of 10 percent for lumbosacral strain under 
diagnostic code 5295.  We note that there were no objective 
findings for pain on motion.  Additionally, absent medical 
findings for ankylosis, moderate to severe limitation of 
motion, or moderate to pronounced intervertebral disc 
syndrome, a rating in excess of 10 percent under diagnostic 
codes 5289 (ankylosis), 5292 (limitation of motion), and 5293 
(intervertebral disc syndrome) is not warranted.


ORDER

Entitlement to service connection for residuals of right 
shoulder injury is denied.
Entitlement to an increased evaluation for mitral valve 
prolapse is denied.
Entitlement to an increased evaluation for lumbar strain is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 11 -




- 1 -


